SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware 66-0323724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois (Zip Code) (Address of principal executive office) 847-827-9494 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Act). Yeso No þ The number of shares of the Registrant’s Common Stock outstanding as of April 17, 2014 was 26,230,827. SCHAWK, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2014 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2014 (unaudited) and March 31, 2013 (unaudited) 4 Consolidated Statements of Cash Flows for the three-months ended March 31, 2014 (unaudited) and March 31, 2013 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 34 Signatures Exh-31.1
